                                                                                        20-40135-JJR13
                                                                                                     1
                        UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ALABAMA - EASTERN DIVISION

  In the Matter of:
   Tammy Smith                             }     Case No: 20-40135-JJR13
   SSN: XXX-XX-9459                        }
      DEBTOR(S).                           }
                                           }
                                           }

                       COURTROOM NOTES CONTINUING
Matter(s):                 Confirmation Hearing
Date and Time:             Thursday, April 02, 2020 09:30 AM
Appearances:               N/A

Courtroom Deputy:          Tenina Milner
Presiding Judge:           JAMES J. ROBINSON

Court Notes:               Because all objections to confirmation have been resolved, and
                           based on the Trustee's recommendation and the Court's review,
                           the confirmation hearing is moved to the 9:29 shortlist for the above
                           stated date.

                           **In the event that an objection to confirmation is filed, the CA is to
                           notify the CRD. The confirmation hearing may be removed from
                           the shortlist.

                           **If a late amended plan is filed, the confirmation hearing may be
                           moved back to 9:30 or it may be continued to another date. In the
                           event that an amended plan is filed, the attorney for the debtor(s)
                           should notify the Courtroom Deputy immediately.




Date Prepared:04/01/2020




       Case 20-40135-JJR13       Doc 32    Filed 04/01/20 Entered 04/01/20 19:14:30        Desc Main
                                          Document Page 1 of 1
